DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 5/19/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,347,129 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1-28 are allowed.
The following is an examiner’s statement of reasons for allowance: the instant application is directed to vehicular communication systems comprises: a first communication device disposed at a first vehicle; a second communication device disposed at a second vehicle; an electronic control unit within second vehicle processes data indicate of the path of travel of the first vehicle that is wirelessly transmitted from said first communication device at the first vehicle and received at said second communication device at the second vehicle, and process data indicative of a path of travel of the second vehicle; wherein, responsive to determination of potential collision between the first vehicle and the second vehicle, said ECU controls at least one selected from the group consisting of (i) braking of the second vehicle and (ii) steering of the second vehicle. The closest prior arts, Saigusa et al. (Pub # US 2017/0369055 A1), Patsiokas et al. (Pub # US 2017/0032402 A1), and Al-Stouhi (Pub # US 2016/0369492 A1). Saigusa et al. disclose methods and apparatus for predicting traffic conditions and controlling a host vehicle based on the predicted conditions for travel along a path comprises: accessing current path data relevant to a location and speed the host vehicle; detecting data, from a vehicular communications network, from a merging vehicle intending to merge into the path of the host vehicle; detecting data, from the vehicular communications network, of preceding traffic in the path of the host vehicle; determining a speed and location of the merging vehicle from the data transmitted over the vehicle communications network; determining a speed and location of preceding traffic on the path of the host vehicle from the data transmitted over the vehicular communications network; and predicting whether the speed of the preceding traffic or the speed of the merging vehicle will slow down during the merge. Patsiokas et al. disclose enhancing V2V communications for enabled vehicles can receive advertisements or offers from RSEs, or even other V2V enabled vehicles, in a defined Target Region, which may then be played to a user in-vehicle once a given Trigger Region has been entered. Al-Stouhi discloses a system and method for providing vehicle collision avoidance at an intersection include receiving vehicle parameters from a reference vehicle and environmental parameters from roadside equipment.  The system and method also include processing a vehicle behavioral map based on the vehicle parameters and the environmental parameters and transmitting the vehicle behavioral map to a target vehicle. The reference either singularly or in combination fail to anticipate or render the above limitation obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACK K WANG whose telephone number is (571)272-1938.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Kuntz can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACK K WANG/Primary Examiner, Art Unit 2687